Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 3, 2016

                                    No. 04-16-00030-CV

                                   Patricia A. MAPLES,
                                          Appellant

                                             v.

                                    Royce L. MAPLES,
                                         Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1997-CI-14007
                      Honorable Solomon Casseb, III, Judge Presiding


                                       ORDER
        Appellant's second motion for extension of time to file brief is hereby GRANTED. Time
is extended to June 15, 2016.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court